Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending.
Claims 8-14 and 19-24 are objected to.

Drawings
In view of the amendments to the drawings and the specification, the previous objections to the drawings are hereby withdrawn.

Allowable Subject Matter
Claims 8-14 and 19-24 are objected to.
See the office action mailed on 6/26/2020 for the statements of reasons for the indication of allowable subject matter.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
On pages 13-14, the applicant argues that Iossi (and similarly Vizgaitis, see pages 14-15) fails to teach or suggest that the bypass mirror is “translatable and tiltable”.


The previous rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/370,766 (reference application) (with all citations being to the Patent Application Publication 2018/0157018). The . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 15/370,766 claims an optical system, comprising: a detector (see at least Claim 1, line 3); an optical assembly that reflects light rays through a primary optical path to the detector (see at least Claim 1, lines 4-5); and a field-of-view bypass assembly, comprising: a bypass mirror movably coupled with respect to the optical assembly; the bypass mirror being selectively translatable and tiltable between: a bypass configuration with the bypass mirror disposed in and interrupting the primary optical path and oriented to define a secondary optical path to the detector; and a retracted configuration, different than the bypass configuration, with the bypass mirror both disposed out of the primary optical path and oriented transverse with respect to the bypass configuration (see at least Claim 1, lines 6-10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iossi et al. (US 5,009,494) of record (hereafter Iossi).
Regarding claim 1, Iossi discloses an optical system, comprising: a detector (see at least Fig. 3 and Col. 4, line 59, where 58 is a detector dewar, thus it includes a detector); an optical assembly that reflects light rays through a primary optical path to the detector (see at least Fig. 5 and Col. 2, lines 45-47, where the first reflecting assembly comprises the primary optical path); and a field-of-view bypass assembly, comprising: a bypass mirror movably coupled with respect to the optical assembly; the bypass mirror being selectively translatable and tiltable between: a bypass configuration with the bypass mirror disposed in and interrupting the primary optical path and oriented to define a secondary optical path to the detector; and a retracted configuration, different than the bypass configuration, with the bypass mirror both disposed out of the primary optical path and oriented transverse with respect to the bypass configuration (see at least Figs. 5 and 6; Col. 2, lines 47-49; and Col. 3, line 64 through Col. 4, line 13, where the second optical assembly is the bypass assembly that can be alternately rotated such that the bypass mirrors are disposed in the primary optical path and such that the 

Regarding claim 3, Iossi discloses all of the limitations of claim 1.
Iossi also discloses that the bypass mirror is both positioned and oriented to oppose a lateral side of the optical assembly in the retracted configuration (see at least Fig. 5).

Regarding claim 4, Iossi discloses all of the limitations of claim 1.
Iossi also discloses a housing containing the optical assembly; a lateral volume defined between a lateral perimeter of the optical assembly and a lateral side of the housing; and the bypass mirror being disposed in the lateral volume in the retracted configuration (see at least Fig. 3, where casing 52 is the housing and the bypass mirror 24 is in a lateral volume between the optical assembly and a lateral side of the housing when in the retracted configuration).

Regarding claim 7, Iossi discloses all of the limitations of claim 1.
Iossi also discloses a swing arm pivotally coupled with respect to the optical assembly; the bypass mirror carried by a distal end of the swing arm; and the swing arm being selectively swingable to position the bypass mirror between the bypass and the retracted configurations (see at least Fig. 4, where yoke 70 is a swing arm).

Regarding claim 16, Iossi discloses an optical system, comprising: a housing (see at least Fig. 3, where case 52 is the housing); a detector (see at least Fig. 3 and Col. 4, line 59, where 58 is a detector dewar and thus includes a detector); an optical assembly disposed in the housing and that reflects light rays through a primary optical path to the detector (see at least Fig. 5 and Col. 2, lines 45-47, where the first reflecting assembly comprises the primary optical path); a lateral volume defined between a lateral perimeter of the optical assembly and a lateral side of the housing (see at least Fig. 3); and a field-of-view bypass assembly disposed in the housing, and comprising: a bypass mirror movably coupled with respect to the optical assembly; the bypass mirror being selectively translatable and tiltable between: a bypass configuration with the bypass mirror disposed in and interrupting the primary optical path and oriented to define a secondary optical path to the detector; and a retracted configuration, different than the bypass configuration, with the bypass mirror being disposed in the lateral volume between the lateral perimeter of the optical assembly and the lateral side of the housing (see at least Figs. 5 and 6; Col. 2, lines 47-49; and Col. 3, line 64 through Col. 4, line 13, where the second optical assembly is the bypass assembly that can be alternately rotated such that the bypass mirrors are disposed in the primary optical path and such that the bypass mirror are disposed out of the primary optical path and oriented transverse to respect to the bypass configuration, the action of rotating the switching assembly 66 creates a movement of the second reflecting assembly mirrors that is a combination of a translation and a tilt).

Regarding claim 18, Iossi discloses all of the limitations of claim 16.
.

Claims 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vizgaitis et al. (“3rd Generation FLIR Demonstrator”) of record (hereafter Vizgaitis).
Regarding claim 1, Vizgaitis discloses an optical system, comprising: a detector (see at least Fig. 1, where FPA is a focal plane array); an optical assembly that reflects light rays through a primary optical path to the detector (see at least Figs. 2 and 3, where the UFOV configuration is the primary optical path); and a field-of-view bypass assembly, comprising: a bypass mirror movably coupled with respect to the optical assembly; the bypass mirror being selectively translatable and tiltable between: a bypass configuration with the bypass mirror disposed in and interrupting the primary optical path and oriented to define a secondary optical path to the detector; and a retracted configuration, different than the bypass configuration, with the bypass mirror both disposed out of the primary optical path and oriented transverse with respect to the bypass configuration (see at least Figs. 2 and 3, where the bypass mirror is referred to as either the WFOV Bypass or the Afocal Bypass Mirror, the rotation of the mirror from the retracted configuration to the bypass configuration is a combined movement of a translation and a tilt).

Regarding claim 4, Vizgaitis discloses all of the limitations of claim 1.
Vizgaitis also discloses a housing containing the optical assembly; a lateral volume defined between a lateral perimeter of the optical assembly and a lateral side of the housing; and the bypass mirror being disposed in the lateral volume in the retracted configuration (see at least Fig. 6, right portion, where the shroud is the housing).

Regarding claim 16, Vizgaitis discloses an optical system, comprising: a housing (see at least Fig. 6, right portion, where the shroud is the housing); a detector (see at least Fig. 1, where FPA is a focal plane array); an optical assembly disposed in the housing and that reflects light rays through a primary optical path to the detector (see at least Figs. 2 and 3, where the UFOV configuration is the primary optical path); a lateral volume defined between a lateral perimeter of the optical assembly and a lateral side of the housing (see at least Fig. 6); and a field-of-view bypass assembly disposed in the housing, and comprising: a bypass mirror movably coupled with respect to the optical assembly; the bypass mirror being selectively translatable and tiltable between: a bypass configuration with the bypass mirror disposed in and interrupting the primary optical path and oriented to define a secondary optical path to the detector; and a retracted configuration, different than the bypass configuration, with the bypass mirror being disposed in the lateral volume between the lateral perimeter of the optical assembly and the lateral side of the housing (see at least Figs. 2-4, where the bypass mirror is referred to as either the WFOV Bypass or the Afocal Bypass Mirror, the rotation of the mirror from the retracted configuration to the bypass configuration is a combined movement of a translation and a tilt).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 2, 5, 6, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vizgaitis et al. (“3rd Generation FLIR Demonstrator”) of record (hereafter Vizgaitis) as applied to claim 1 above, and further in view of Steiner (US 2004/0027657) of record (hereafter Steiner).
Regarding claim 2, Vizgaitis discloses all of the limitations of claim 1.
Vizgaitis does not specifically disclose the bypass mirror being oriented to face away from the primary optical path and the optical assembly in the retracted configuration.
However, Steiner teaches an optical system comprising an optical assembly that defines a primary optical path and a bypass mirror, wherein the bypass mirror is oriented to face away from the primary optical path and the optical assembly in the retracted configuration (see at least Figs. 1 and 2, where mirror 9 is the bypass mirror that is oriented to face away from the primary optical path in the retracted configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Vizgaitis to include the teachings of Steiner so that the bypass mirror is oriented to face away from the primary optical path and the optical assembly in the retracted configuration for the purpose of being 

Regarding claim 5, Vizgaitis discloses all of the limitations of claim 1.
Vizgaitis does not specifically disclose that the bypass mirror is movable about multiple degrees of movement.
However, Steiner teaches an optical system comprising an optical assembly that includes a bypass mirror wherein the bypass mirror is movable about multiple degrees of movement (see at least Figs. 1 and 2, where bypass mirror 9 is movable forward to backward as defined by groove 20 and up and down as defined by groove 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Vizgaitis to include the teachings of Steiner so that the bypass mirror is movable about multiple degrees of movement for the purpose of being able to place the bypass mirror at the desired position and orientation.

Regarding claim 6, Vizgaitis as modified by Steiner discloses all of the limitations of claim 5.
Steiner also discloses a single actuator operatively coupled to the bypass mirror and moving the bypass mirror about the multiple degrees of movement, and between the bypass 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Vizgaitis as modified by Steiner to include the further teachings of Steiner so that the system comprises a single actuator operatively coupled to the bypass mirror and moving the bypass mirror about the multiple degrees of movement, and between the bypass and the retracted configurations for the purpose of providing a way to move the bypass mirror into the desired bypass position.

Regarding claim 17, Vizgaitis discloses all of the limitations of claim 16.
Vizgaitis also discloses that the bypass mirror is disposed out of the primary optical path in the retracted configuration (see at least Fig. 3).
Vizgaitis does not specifically disclose that the bypass mirror is oriented to face away from the primary optical path and the optical assembly in the retracted configuration.
However, Steiner teaches an optical system comprising an optical assembly that defines a primary optical path and a bypass mirror, wherein the bypass mirror is oriented to face away from the primary optical path and the optical assembly in the retracted configuration (see at least Figs. 1 and 2, where mirror 9 is the bypass mirror that is oriented to face away from the primary optical path in the retracted configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Vizgaitis to include 

Regarding claim 25, Vizgaitis discloses an optical system, comprising: a detector (see at least Fig. 1, where FPA is a focal plane array); an optical assembly that reflects light rays through a primary optical path to the detector (see at least Figs. 2 and 3, where the UFOV configuration is the primary optical path); and a field-of-view bypass assembly, comprising: a bypass mirror movably coupled with respect to the optical assembly; the bypass mirror being selectively translatable and tiltable between: a bypass configuration with the bypass mirror disposed in and interrupting the primary optical path and oriented to define a secondary optical path to the detector; and a retracted configuration, different than the bypass configuration, with the bypass mirror disposed out of the primary optical path (see at least Figs. 2 and 3, where the bypass mirror is referred to as either the WFOV Bypass or the Afocal Bypass Mirror, the rotation of the mirror from the retracted configuration to the bypass configuration is a combined movement of a translation and a tilt).
Vizgaitis does not specifically disclose that in the retracted configuration the bypass mirror is oriented to face away from the optical assembly and the primary optical path.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Vizgaitis to include the teachings of Steiner so that in the retracted configuration the bypass mirror is oriented to face away from the optical assembly and the primary optical path for the purpose of being obvious to try one of two orientations for a bypass mirror that is stowed in a lateral position to the primary optical path, either oriented to face the primary optical path or oriented to face away from the primary optical path in order to obtain predictable results such as the hiding of the reflective surface.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vizgaitis et al. (“3rd Generation FLIR Demonstrator”) of record (hereafter Vizgaitis) as applied to claim 1 above, and further in view of McHugh (US 2005/0237517) of record (hereafter McHugh).
Regarding claim 15, Vizgaitis discloses all of the limitations of claim 1.
Vizgaitis does not specifically disclose that the bypass assembly further comprises a shutter operable to cover the bypass mirror in the retracted configuration to resist stray light from reflecting off the bypass mirror and into the optical assembly.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Vizgaitis to include the teachings of McHugh so that the bypass assembly further comprises a shutter operable to cover the bypass mirror in the retracted configuration to resist stray light from reflecting off the bypass mirror and into the optical assembly for the purpose of protecting the mirror and for preventing light from reflecting off the bypass mirror when in the retracted configuration.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vizgaitis et al. (“3rd Generation FLIR Demonstrator”) of record (hereafter Vizgaitis) as applied to claim 1 above, and further in view of Zhiyong et al. (CN107132635, all citations are to the English language machine translation) of record (hereafter Zhiyong).
Regarding claim 15, Vizgaitis discloses all of the limitations of claim 1.
Vizgaitis does not specifically disclose that the bypass assembly further comprises a shutter operable to cover the bypass mirror in the retracted configuration to resist stray light from reflecting off the bypass mirror and into the optical assembly.
However, Zhiyong teaches an optical system comprising a mirror and a shutter operable to cover the mirror when in a retracted configuration (see at least Fig. 5-2 and paragraph [0036], where mirror support assembly 34 acts as a shutter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Vizgaitis to include .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573 and fax number is (571)270-9521.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872 

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872